DETAILED ACTION

Status of Claims
Claims 14-33 are pending and presented for examination on the merits.
Claims 14-19, 21-23, 26-31, and 33 are currently amended.

Status of the Previous Objection to the Drawings
The previous objection to the drawings is withdrawn in view of the replacement drawing sheet filed on 10/11/2021.

Status of the Previous Objection to the Specification
The previous objections to the specification for lack of antecedent basis is withdrawn in view of applicant’s remarks and/or claim amendments except for the objection to the specification for failing to disclose the limitation “alternatingly among sequential ones of plurality of layers of build material” in claims 21 and 33.  Applicant’s remarks will be addressed in the Response to Arguments section below.   

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 14-33 under 35 U.S.C. § 112(a) for containing new matter is withdrawn in view of applicant’s remarks and/or claim amendments except for the rejection of claims 21 and 33 for containing the new matter limitation “alternatingly among sequential ones of plurality of layers of build material.”  Applicant’s remarks will be addressed in the Response to Arguments section below.   
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14, 15, 17-20, and 22-25 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0090074 (A1) to Etter et al. (“Etter”).
Regarding claims 14 and 17, Etter teaches a method of powder-based additive manufacturing to build an article/component (three-dimensional object).  Abstract; para. [0013].  The method includes implementing a SLM or SLS process (consolidates powder build material in a selective layer-by-layer fashion) by using beams (irradiating energy beams are instructed by SLM or SLS process) of different beam properties (first process parameter set and second process parameter set are determined) to create a microstructure comprising adjusted grain sizes (specified property of microstructure) as needed in different subvolumes of material.  Abstract; para. [0013], [0022]-[0026].  The material used to build the article/component is in powder form (powder build material).  Para. [0013]; claim 1 – step (c).  
To build the article, a powder layer is prepared (para. [0017] – steps (c) and (d)); the powder layer is melted by scanning with an energy beam corresponding to a cross section of said article (para. [0018] – step (e)); the upper surface of the previously formed layer is lowered by one layer thickness (para. [0019] – step (f)); and repeating the preparing, melting, and lowering steps (para. [0020] – step (g)).
In step (e), the scanning (which define irradiation path vectors) is carried out by two lasers beams of different beam properties in each layer (using a first process parameter set and a second process parameter set across the powder build material).  Para. [0022].  The whole area of each layer has been scanned with a laser beam with smaller diameter (first irradiation path) producing a fine grain size (first process parameter set).  Abstract; para. [0022]-[0024].  The same layer can be scanned with a laser beam with larger diameter (second irradiation path) producing coarse grain sizes (second process parameter set) where needed.  Abstract; para. [0022]-[0024].
It is possible to switch in a controlled manner between two different laser beam diameters, and the preferred microstructures do not have to be implemented in the whole volume.  Para. [0026], [0027].  The switch may occur in each layer.  Para. [0022].  Thus, the selective scanning of the large-diameter beam in the same layer as the small-diameter beam would require that at least one large-diameter beam scan (second irradiation path vector) to be next to at least one small-diameter beam scan (first irradiation path vector) within the same layer (laterally adjacent).  Because the larger diameter scan is in the same layer with the smaller diameter scans, at least some region of the smaller grains are in contact with the coarser grains (teethed interlocking grain structure with adjacent different grain sizes).
Regarding claim 15, Etter teaches that the grain growth is perpendicular to the powder plane (in the direction of the build).  Para. [0033].
Regarding claim 18, in Etter, the presence of finer and coarser grains next to one another means that there are multiple grain boundaries that would be capable of hindering the movement of dislocations (reduced propensity for glide).
Regarding claims 19 and 20, Etter discloses that a varied grain size structure may be desired and that laser powder (energy input) can be controlled.  Para. [0024]-[0027].
Regarding claims 22-25, Etter teaches that the large diameter beam can have a higher power and lower scan velocities while the small diameter beam can have a lower power and faster scan velocity.  Para. [0024].  The dual laser is scanned (first and second plurality of irradiation vectors).  Abstract; para. [0013], [0022].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Etter, as applied to claims 14 and 15 above, and further in view of US 2014/0242400 (A1) to Hoebel et al. (“Hoebel”).
Regarding claim 16, Etter does not teach grain growth in a direction transverse to the build direction.
Hoebel, directed to the manufacture of a hybrid component by additive manufacturing, teaches that where anisotropy is no longer desired or needed, it is possible to revert to isotropic mechanical properties in the deposition plane normal (transverse) to the build direction.  Para. [0002], [0101].  Alignment can be turned on and off in an arbitrary manner for different zones.  Para. [0104].  It would have been 
Regarding claim 21, Etter does not specify the pattern or order of scanning.
Hoebel teaches scan paths in alternating directions to ensure properties are highest where needed.  Para. [0029], [0076].  It would have been obvious to one of ordinary skill in the art to have alternated the scans in Etter in order to achieve customized properties between and/or within layers as needed.

Claims 26, 27, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Etter in view of US 2015/0367415 (A1) to Buller et al. (“Buller”).
Regarding claims 26 and 29, Etter teaches a method of powder-based additive manufacturing to build an article/component (three-dimensional object).  Abstract; para. [0013].  The method includes implementing a SLM or SLS process (consolidates powder build material in a selective layer-by-layer fashion) by using beams (irradiating energy beams are instructed by SLM or SLS process) of different beam properties (first process parameter set and second process parameter set are determined) to create a microstructure comprising adjusted grain sizes (specified property of microstructure) as needed in different subvolumes of material.  Abstract; para. [0013], [0022]-[0026].  The material used to build the article/component is in powder form (powder build material).  Para. [0013]; claim 1 – step (c).  
To build the article, a powder layer is prepared (para. [0017] – steps (c) and (d)); the powder layer is melted by scanning with an energy beam corresponding to a cross section of said article (para. [0018] – step (e)); the upper surface of the previously 
In step (e), the scanning (which define irradiation path vectors) is carried out by two lasers beams of different beam properties in each layer (using a first process parameter set and a second process parameter set across the powder build material).  Para. [0022].  The whole area of each layer has been scanned with a laser beam with smaller diameter (first irradiation path) producing a fine grain size (first process parameter set).  Abstract; para. [0022]-[0024].  The same layer can be scanned with a laser beam with larger diameter (second irradiation path) producing coarse grain sizes (second process parameter set) where needed.  Abstract; para. [0022]-[0024].
It is possible to switch in a controlled manner between two different laser beam diameters, and the preferred microstructures do not have to be implemented in the whole volume.  Para. [0026], [0027].  The switch may occur in each layer.  Para. [0022].  Thus, the selective scanning of the large-diameter beam in the same layer as the small-diameter beam would require that at least one large-diameter beam scan (second irradiation path vector) to be next to at least one small-diameter beam scan (first irradiation path vector) within the same layer (laterally adjacent).  Because the larger diameter scan is in the same layer with the smaller diameter scans, at least some region of the smaller grains are in contact with the coarser grains (teethed interlocking grain structure with adjacent different grain sizes).
Etter does not explicitly identify a non-transitory computer-readable medium comprising computer-executable instructions when executed by a processor.  However, 
Buller, directed to 3D methods and apparatuses, teaches that controllers or control mechanisms can be programmed to facilitate the formation of 3D objects.  Para. [0418].  This includes computer processors and executable code stored on an electronic storage location or machine-readable code in the form of software.  Para. [0424].  Storage includes non-transitory storage.  Para. [0426].  It would have been obvious to one of ordinary skill in the art to have used computer software to control the SLS or SLM device of Etter because it would permit automation, thereby increasing efficiency.
Regarding claim 27, Etter teaches that the grain growth is perpendicular to the powder plane (in the direction of the build).  Para. [0033].
Regarding claim 30, in Etter, the presence of finer and coarser grains next to one another means that there are multiple grain boundaries that would be capable of hindering the movement of dislocations (reduced propensity for glide).
Regarding claims 31 and 32, Etter discloses that a varied grain size structure may be desired and that laser powder (energy input) can be controlled.  Para. [0024]-[0027].
Regarding claim 33, Etter teaches that the large diameter beam can have a higher power and lower scan velocities while the small diameter beam can have a lower power and faster scan velocity.  Para. [0024].  The dual laser is scanned (first and second plurality of irradiation vectors).  Abstract; para. [0013], [0022].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Etter in view of Buller, as applied to claim 26 above, and further in view of Hoebel.
Regarding claim 28, Etter does not teach grain growth in a direction transverse to the build direction.
Hoebel, directed to the manufacture of a hybrid component by additive manufacturing, teaches that where anisotropy is no longer desired or needed, it is possible to revert to isotropic mechanical properties in the deposition plane normal (transverse) to the build direction.  Para. [0002], [0101].  Alignment can be turned on and off in an arbitrary manner for different zones.  Para. [0104].  It would have been obvious to one of ordinary skill in the art to have induced grain growth in a direction transverse to the build direction to customize the properties locally in the component.

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered.
With respect to the objection to the specification, applicant argues that the limitation reciting “alternatingly among sequential ones of the plurality of layers of build material” in claims 21 and 33 finds antecedent basis in the specification, which recites, in part “...different process parameter sets PP1-PPSn are used for selectively consolidating different layers 3 of build material 4 ... a first layer 3 of build material 4 can be irradiated and consolidated on basis of at least one first process parameter set PPS1 and at least further layer of build material layer can be irradiated and consolidated on basis of at least one further process parameter set PPSn...” (para. [0063]).
In response, this is not persuasive because the term “alternatingly” in the claim suggests a regular repetition between the application of a second process parameter set in one layer and the application of another process parameter set in another layer.  An example of an alternating pattern is A-B-A-B-A-B.  However, para. [0063] of the pre-grant publication of the specification merely states that different process parameters can be applied to different layers.  It is not specific regarding any alternating repetitive pattern.  Thus, the instant specification does not provide support for the claim limitation, and the objection is maintained.
With respect to the 112(a) rejection of claims 21 and 33, applicant argues that the limitation reciting “alternatingly among sequential ones of the plurality of layers of build material” in claims 21 and 33 is supported by the specification, which recites, in part “...different process parameter sets PP1-PPSn are used for selectively consolidating different layers 3 of build material 4 ... a first layer 3 of build material 4 can be irradiated and consolidated on basis of at least one first process parameter set PPS1 and at least further layer of build material layer can be irradiated and consolidated on basis of at least one further process parameter set PPSn...” (para. [0063]).
In response, this is not persuasive because the term “alternatingly” in the claim suggests a regular repetition between the application of a second process parameter set in one layer and the application of another process parameter set in another layer.  An example of an alternating pattern is A-B-A-B-A-B.  However, para. [0063] of the pre-grant publication of the specification merely states that different process parameters can be applied to different layers.  It is not specific regarding any alternating repetitive 
Applicant argues that the Office cannot conclude that a limitation is new matter by merely stating that the specification does not disclose a specific term without explaining why a person of ordinary skill in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention.
In response, while there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.  See MPEP § 2163(I)(B) (second paragraph).  The examiner notes that there was no portion of the specification as originally filed, including original claims, that even faintly discussed an alternating second process parameter sets from sequential ones of the plurality of powder layers.  Thus, there was no basis from which to compare the claim limitations to the specification when there was nothing in the specification to provide a starting point for that distinction.
With respect to the prior art rejection, applicant states that Etter’s process differs from the instant invention because Etter scans an entire layer with the smaller diameter beam and then imposes the larger diameter beam scan in areas needed, further remelting the area with fine grain size, whereas the claim recites ensuring that at least some of the plurality of first irradiation path vectors are laterally adjacent to a corresponding one of the second plurality of irradiation path vectors .
In response, the argument is not persuasive because it is not commensurate in scope with the claimed invention.  The claim recites that at least some of the layers of powder build material are irradiated with the beam with first irradiation path vectors.  “At 
Furthermore, Etter teaches that it is possible to switch in a controlled manner between two different laser beam diameters, and the preferred microstructures do not have to be implemented in the whole volume (para. [0026], [0027]).  The switch may occur in each layer (para. [0022]).  In other words, the large beam and small beam are being scanned in the same layer prior to further deposition of another layer of powder (see para. [0018], [0019], [0022]).  When the larger beam is scanned where needed (i.e., selectively) over the powder layer that has already been scanned with the smaller beam, the larger beam scan is laterally adjacent to at least one or more of the smaller beam scans.  Thus, the selective scanning of the large-diameter beam in the same layer as the small-diameter beam would require that at least one large-diameter beam scan (second irradiation path vector) to be next to at least one small-diameter beam scan (first irradiation path vector) within the same layer (laterally adjacent), and Etter satisfies the invention as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
January 24, 2022